DETAILED ACTION
The amendment dated 12-31-2021 is acknowledged.
	The claims included in the prosecution are 1 and 10-12.
	In view of amendments the previous 112 rejection is withdrawn.
	The following are the rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martins (US 2016/0175148).
	Martins teaches lutein or zeaxanthin containing positively charged liposomes for ophthalmic treatment to fortify macular pigment in human ocular tissue (Abstract, 0003-0004, 0006-0007, 0010, 0040, 0080, Examples and claims). Instant claims recite the liposomal composition is suitable for delivering to human ocular tissue. Since the  compositions of Martins are for delivering to the ocular tissue, in the absence of showing otherwise, the compositions of Martin are suitable for the delivery to Human eyes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

2.	Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US 2016/0175148).
. Martins teaches lutein or zeaxanthin containing positively charged liposomes for ophthalmic treatment to fortify macular pigment in human ocular tissue (Abstract, 0003-0004, 0006-0007, 0010, 0040, 0080, Examples and claims). Although Martins does not specifically teach that the positively charged liposome composition containing lutein or zeaxanthin is for the treatment of human eye and in examples Martin uses animal eyes, since Martin clearly shows the effectiveness of the composition to treat ophthalmic conditions it would have been obvious to one of ordinary skill in the art to treat human eyes with the expectation of obtaining similar results obtained using  animal eyes.

3.	Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (U.S. Patent Application Pub. No. 2010/0093648 published on 04/15/2010; of record) in view of Roy (U.S. Patent Application Pub. No. 2005/0245856 published on 11/03/2005), Mares-Perlman et al (“The Body of Evidence to Support a Protective Role for Lutein and Zeaxanthin in Delaying Chronic Disease. Overview,” The Journal of Nutrition, Vol. 132, No. 3, pgs. 518S-524S (2002); of record), and Hsu (“Drug delivery Current Opinion in Ophthalmology, Vol. 18, No. 3, pgs. 235-239 (2007); of record), further in view of Martins (US 2016/0175148).
Cruz teaches compositions and method for treating macular degeneration-related disorder by administering a composition comprising carotenoid xanthophylls such as lutein and zeaxanthin (para [0168]).
Cruz further teaches the method wherein the composition can be administered in liposome formulations (para [0193]) and may also be administered using iontophoresis (para [0194]).
Cruz further teaches the method wherein the subject is at risk of developing a macular degeneration-related disorder (i.e., a healthy subject) (para [0005], [0014], [0122], and [0123]).
Although Cruz teaches administering a composition comprising the claimed carotenoids for treating the same ocular disease/dysfunction by using liposomes and iontophoresis, Cruz lacks sufficient specificity (i.e., there would be too much “picking and choosing”) for the specific combination to rise to the level of anticipation.
Roy teaches a method of depositing/delivering an active into the eye comprising the steps of charging an iontophoresis device with a composition containing the active, applying the iontophoresis device to the eye of a subject, and operating the iontophoresis device (Abstract; para [0032]; and claims 33-43).
Roy further teaches the method wherein the composition is in the form of a liposome that is positively or negatively charged (zeta potential) that contains the active in the aqueous core or in the wall of the liposome depending on whether the drug is hydrophilic or lipophilic (Figs. 8c and 8d and para [0154] and [0157]).

Mares-Perlman et al teach that lutein and zeaxanthin carotenoids may reduce risk for developing macular degeneration and may slow progression once these conditions are present by retarding the pathogenic mechanisms that are thought to promote the degenerative conditions (page 520S, col 1, first full paragraph to second full paragraph) and that it has been known to use liposomes containing carotenoids (page 521S, col 1, second full paragraph).
Hsu teaches drug delivery systems that treat chronic conditions such as age-related macular degeneration (Abstract), including liposomes and transcleral iontophoresis (i.e., iontophoresis drug delivery to the eye) wherein liposomes advantageously increase the half-life of the associated drug (i.e., slow or controlled drug release) while limiting toxicity and iontophoresis is a noninvasive technique that avoids the risks of surgical implantation and intravitreal injections (Table 1 and page 238, col 1, first full paragraph to col 2, second full paragraph).
Martins as discussed above teaches lutein or zeaxanthin containing positively charged liposomes for ophthalmic treatment to fortify macular pigment in human ocular tissue. According to Martin the positively charged liposomes are more advantageous than negatively charged liposomes because of higher penetration into ocular tissue (0046).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cruz by specifically administering a liposome composition of the lutein and zeaxanthin carotenoids using iontophoresis as taught by Cruz via the method steps taught by Roy because Roy teaches that the inventive iontophoresis method reduces the risk of eye irritation, achieves greater delivery of medication for a given electric field while not significantly reducing the intensity and the uniformity of the electric field, and reduces the time required for implementing iontophoresis, Mares-Perlman et al teach that lutein and zeaxanthin carotenoids may reduce risk for developing macular degeneration and may slow progression once these conditions are present by retarding the pathogenic mechanisms that are thought to promote the degenerative conditions, Hsu teaches that liposomes advantageously increase the half-life of the associated drug (i.e., slow or controlled drug release) while limiting toxicity and iontophoresis is a noninvasive technique that avoids the risks of surgical implantation and intravitreal injections and, therefore, one of ordinary skill in the art would have been motivated to specifically use a liposome carrier that is administered via iontophoresis to improve drug delivery of lutein and zeaxanthin while limiting toxicity in a noninvasive way as known techniques for treating age-related macular degeneration. One of ordinary skill in the art would be motivated to use positively charged liposomes since the positively charged liposomes are more advantageous than negatively charged liposomes because of higher penetration into ocular tissue as taught by Martin. There is a reasonable expectation of success as Roy specifically teaches iontophoresis with liposomes containing lipophilic 
Since the method steps of the treatment taught by the prior art are identical to the method steps recited in the claims, the prior art method would necessarily prevent or delay the progression of age-related macular degeneration.
	Applicant’s arguments and the affidavit have been considered, but are deemed to be moot in view of the new rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612